NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ASHRF MOHSEN FAHMY, AKA Ashraf                  No.    18-72967
Mohsen Fahmy Mekhael,
                                                Agency No. A088-115-587
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Ashrf Mohsen Fahmy, a native and citizen of Egypt, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The agency did not abuse its discretion in denying Fahmy’s motion to

reopen as untimely where he filed it more than nine years after the IJ’s final

removal order, see 8 C.F.R. § 1003.23(b)(4)(ii), and where he failed to demonstrate

materially changed country conditions in Egypt to qualify for an exception to the

time limitation for motions to reopen, see 8 C.F.R. § 1003.23(b)(4)(i); Najmabadi,

597 F.3d at 990-91 (evidence must be “qualitatively different” to warrant

reopening). We reject as unsupported by the record Fahmy’s contention that the

agency did not properly evaluate all of his evidence and ignored his arguments.

      PETITION FOR REVIEW DENIED.




                                          2                                      18-72967